Section 162 of the Labor Law (Cons. Laws, chap. 31) imposes within its limits an absolute prohibition of child labor. The child whose job is casual, who has no continuity of employment, may not be said to "work in or in connection with the business," as the word implies some regularity of occupation. The question *Page 34 
of personal liability of directors seems to be answered by our decision in People v. Taylor (192 N.Y. 398). They are not within the statute except as they act individually. Two objections to the exclusion of the elements of knowledge and due diligence are thus disposed of. On the question whether an employer, acting without personal fault, may be imprisoned for the act or omission of his servant, I think that we should preserve entire neutrality at this time. It may be argued that the preliminary act of the principal from which criminal liability may flow is the engaging in a business in which child labor is prohibited; that the offense is established when it is shown that the child worked in or in connection with the business and that the element of personal fault is thus present. (Com. v. Smith, 166 Mass. 370, 375, 376; People v. Roby, 52 Mich. 577;Loch v. State, 75 Ga. 258.) The employment of children is as much under the ban as is the sale of liquor to them and for the same considerations of public welfare. This point is probably sufficiently saved in the prevailing opinion.